Citation Nr: 0938821	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable disability rating 
for perineal hydradenitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.  He also reports prior active service beginning in 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
hypertension and granted service connection for perineal 
hydradenitis with a noncompensable disability rating 
effective July 26, 2002.

The claims were remanded by the Board in March 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board in relation to the claim 
for an increased rating have been accomplished and the matter 
has been returned to the Board for appellate review.  

In statements received in support of the Veteran's claims, it 
was reported that the Veteran's skin disability has affected 
his employment.  See June 2004 statements from J.W. and 
C.D.W.  In an April 2006 statement, the Veteran reports that 
he has been unemployed since October 2005 due to problems 
with hypertension.  Based on the foregoing, the Board REFERS 
the issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) due to service-
connected disability.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The Board resolves reasonable doubt by finding that the 
symptoms associated with the Veteran's service-connected 
perineal hydradenitis, to include drainage and suppuration, 
are analogous to and more nearly approximate the criteria for 
deep acne found at Diagnostic Code (DC) 7828.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and not 
higher, for service-connected perineal hydradenitis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 
7828 (2002) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  
Service connection for perineal hydradenitis was granted by 
analogy pursuant to 38 C.F.R. § 4.118, DC 7828, with a 
noncompensable disability rating effective July 26, 2002.  
See July 2003 rating decision.  The Board notes that 
evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  38 C.F.R. § 
4.20 (2008).  

The Veteran contends that he is entitled to a compensable 
evaluation because he has been treated for recurrent rash, 
recurrent folliculitis, recurrent fungal skin infection, and 
dermatitis; his groin area and the exposed areas of both 
thighs, calves, forearms and his left leg are affected; 
multiple papules and pustules are present; and he requires 
continuous rounds of antibiotics, injections and topical 
steroid creams for constant itching.  He seeks an increased 
rating under Diagnostic Codes 7806 and 7820.  See August 2005 
VA Form 9.  

Several lay statements have been submitted in support of the 
Veteran's claim.  In a June 2004 statement, J.W. reported 
that the Veteran had a chronic, disabling disease that 
continued with unrelenting itching and drainage, no matter 
how many ointments, creams, injections and antibiotics are 
prescribed or how many biopsies and surgeries are performed.  
She also reported that this condition strained the personal 
relationship between her and the Veteran and that it had 
greatly restricted the Veteran's ability to earn an adequate 
and dependable living.  

The Veteran's brother, C.D.W. reports that he has witnessed 
the Veteran's over 30 years of suffering, disability, 
treatment and surgeries regarding his skin condition.  He 
described prolonged fevers, pain, swelling, drainage, 
constant itching, an inability to sit or walk, continuous 
medical treatment, long hospital stays, months of recovery, 
personal embarrassment and anxiety, absolutely no income for 
extended periods, and loss of employment due to this 
condition.  See June 2004 statement.  

During the pendency of the Veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49, 590 (2002).  In pertinent part, these 
revisions included the addition of DC 7828, which provides 
ratings for acne, including deep acne.  Acne is to be rated 
either under the criteria of DC 7828 or rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7828 (2008).

DC 7828 provides that superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent is rated as 
noncompensable (0 percent).  Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck, or; deep acne other than on the face and neck, 
is rated 10 percent disabling.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck, is rated 30 percent disabling.  Id.

Prior to August 30, 2002, 10 percent evaluations were 
assigned for moderately disfiguring scars of the head, face 
or neck (DC 7800); for third degree scar burns in an area or 
areas exceeding 6 square inches (38.7 cm. squared) (DC 7801); 
for second degree scar burns in an area or areas 
approximating 1 square foot (0.1 m. squared) (DC 7802); for 
superficial scars which were poorly nourished with repeated 
ulceration (DC 7803); and for scars which were tender and 
painful on objective demonstration (DC 7804).  Under DC 7805, 
a scar could also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DCs 7800-7805 (2002).  

Pursuant to DC 7800 effective August 30, 2002, a 10 percent 
evaluation was assigned for disfigurement of the head, face, 
or neck with one characteristic of disfigurement.  Note 1 to 
this diagnostic code lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

A 10 percent evaluation was also warranted under the criteria 
in effect as of August 30, 2002 for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches 
(39 sq. cm.) that are deep or that cause limited motion (DC 
7801); for scars (other than head, face, or neck) in an area 
or areas of 144 square inches (929 sq. cm.) or greater, that 
are superficial and that do not cause limited motion (DC 
7802); for superficial unstable (defined as frequent loss of 
covering of skin over the scar under Note (2)) scars (DC 
7803); and for superficial scars which are painful on 
examination (DC 7804).  As it was under the criteria in 
effect prior to August 30, 2002, a scar may also be rated 
based on limitation of function of the part affected (DC 
7805).

The criteria in effect prior to August 30, 2002 will be 
considered in conjunction with the schedule of ratings for 
the skin in effect as of that date, but the criteria as 
amended in August 2002 cannot be applied before their 
effective date.  The Board notes that a subsequent amendment 
to this schedule went into effect on October 23, 2008; 
however, as the Veteran's claim was filed prior to this date, 
the current regulatory criteria related to the skin are not 
for application in this case.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in June 2003, at which time his claims folder was 
reviewed.  The examiner reported that review of the claims 
folder revealed that the Veteran's private physician had 
diagnosed him with chronic perineal hydradenitis and that the 
Veteran had undergone a lot of treatment without relief.  The 
examiner noted that the condition had been recurrently 
suppurative and reported findings from 1969 through 2000, 
when the Veteran had bilateral lesions excised in the 
buttocks without graft and with good results.  The examiner 
indicated that these lesions were most likely unrelated to 
the perineal hydradenitis.  

The examiner reported that the Veteran's left groin and 
perineum showed chronic drainage and recurrent suppuration.  
There was no treatment except when the Veteran developed a 
fever or flare-up, at which time he is treated with 
antibiotics.  Physical examination revealed that the 
Veteran's scrotum, the suprapubic skin area, and both groins 
all had erythematously thick skin, but there were no pustules 
at the time of the examination.  There were no scars but the 
examiner reported markedly thick skin.  The Veteran was 
diagnosed with hydradenitis.  

In its March 2008 remand, the Board notes that the June 2003 
VA C&P examination provided some general information about 
the skin disability, but much of the report contained notes 
indicating unidentified criteria were not applicable.  The 
Board also noted that another examination would be helpful in 
applying the correct rating criteria since the Veteran 
believed his condition more nearly resembled eczema and his 
representative asserted that the condition more nearly 
resembles erythema multiforme.

A second VA C&P examination was conducted in April 2009, at 
which time the Veteran's claims folder and medical records 
were reviewed.  The Veteran reported recurrent symptoms of 
swelling, pruritus and drainage with flare ups since being 
diagnosed with folliculitis about 35 years ago.  He indicated 
that he had undergone three surgeries - in 1988, 2001 and 
2008 - for perineal hydradenitis and was scheduled for 
another.  The Veteran reported that he was on suppressive 
antibiotic therapy with Tetracycline qD (daily).  The course 
of the condition was reported as constant, skin symptoms were 
reported to include swelling, pruritus and drainage, and 
fever (only with flare-ups) was reported as a systemic 
symptom.  

The examiner reported that there had been skin disease 
treatment in the past 12 months and that perineal 
hydradenitis was the condition requiring treatment.  The 
treatment was Tetracycline in a dosage of 250 mg with 
frequency of use reported as daily (qD).  Duration of use in 
the past 12 months was noted as constant and the treatment 
type was reported as systemic.  The examiner indicated that 
the treatment was neither a corticosteroid nor an 
immunosuppressive drug and that there were no side effects of 
the treatment.  

Physical examination revealed well-healed scars in the 
bilateral perianal area.  There was an approximate 4 
centimeter formation of hydradenitis in the suprapubic area, 
non-tender on palpation with some scattered purulent drainage 
on pressing over the area.  The Veteran was diagnosed with 
hydradenitis.  The examiner reported that hydradenitis is not 
analogous to acne, eczema or erythema multiforme.  The 
rationale was that the pathogenesis and clinical 
manifestation of hydradenitis is not related to acne, eczema 
or erythema multiforme.  

The medical evidence of record also includes VA and private 
treatment records.  At this juncture, the Board notes that 
many of the private treatment records pre-date the June 26, 
2002 effective date for the grant of service connection for 
perineal hydradenitis and will not be discussed.  

The Veteran received treatment from Dr. R. Gupta between 
March 2003 and November 2003.  In March 2003, he reported a 
history of spots on the thigh off and on for months and 
denied a history of fever.  The Veteran indicated that he had 
been treated with a course of antibiotics for his skin 
infection and also reported a history of hydradenitis 
suppurativa status post excision.  On examination, multiple 
excoriated papules as well as pustules were noted.  In April 
2003, the Veteran reported that he usually got skin lesions 
two weeks after finishing antibiotics.  On examination, 
multiple single pustules were noted on the erythematous base 
at the base of the hair follicle.  In August 2003, the 
Veteran reported a recent breakout on the right calf area and 
reported no breakthrough symptoms in November 2003.  The 
Veteran was diagnosed with folliculitis on each occasion.  

VA treatment records reveal that in March 2005, a skin rash 
was noted for the past two weeks, which was related to sun 
exposure while taking Tetracycline.  In pertinent part, the 
assessments made were contact dermatitis secondary to sun 
exposure with Tetracycline and chronic recurrent hydradenitis 
controlled at this time.  See primary care (PC) follow up 
note.  In September 2005, chronic recurrent hydradenitis was 
noted to not be a problem at that time and there were no 
current complaints involving contact dermatitis.  See id.  In 
March 2006, contact dermatitis secondary to sun exposure with 
Tetracycline was reported as cleared and chronic recurrent 
hydradenitis was again noted to be controlled.  See id.  The 
Veteran denied any new or non-healing skin lesions in October 
2006.  See id.  In February 2008, he denied any recent flare-
ups of hydradenitis.  See pre-operative E&M note.  

At this juncture, the Board acknowledges that the Veteran 
underwent surgery in February 2008.  Review of the VA 
treatment records, however, reveals that this surgery was 
performed to remove a lipoma from his left shoulder.  There 
is no indication that a lesion on his left lateral ankle was 
removed.  Neither condition is reported to be related to his 
service-connected perineal hydradenitis.  See e.g. February 
2008 H&P general surgery and surgical procedure notes.  

The Board acknowledges that the April 2009 VA examiner 
reported that hydradenitis is not analogous to acne, eczema 
or erythema multiforme because its pathogenesis and clinical 
manifestations are different.  It is important to note, 
however, that hidradenitis is defined as inflammation of the 
sweat glands and hidradenitis suppurativa is defined as a 
severe, chronic, recurrent, pus-producing infection of the 
apocrine sweat glands.  See Dorland's Illustrated Medical 
Dictionary 870 (31st ed. 2007).

During the June 2003 examination, the Veteran's left groin 
and perineum showed chronic drainage and recurrent 
suppuration, and during the April 2009 examination, some 
scattered purulent drainage on pressing over the area was 
noted.  The June 2003 VA examiner indicated that there were 
no scars and the scars noted in April 2009 were reported to 
be well-healed.  In light of these findings and the 
definitions reported above, and despite the April 2009 VA 
examiner's discussion regarding how hydradenitis is not 
analogous to acne, the Board finds that the Veteran's 
service-connected perineal hydradenitis is correctly 
evaluated by analogy pursuant to the rating criteria for acne 
found at DC 7828.  See 38 C.F.R. § 4.20 (2008).  
The Board finds that the statements submitted by the Veteran, 
J.W. and C.D.W. describing the symptoms associated with the 
Veteran's skin disability are competent.  See 38 C.F.R. § 
3.159(a)(2) (2008); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  In this regard, the Veteran has described multiple 
papules and pustules and J.W. and C.D.W. each described 
drainage.  

Based on the foregoing, coupled with the findings on VA 
examination of chronic drainage and recurrent suppuration of 
the left groin and perineum and some scattered purulent 
drainage on the perianal area, and the findings of multiple 
excoriated papules and multiple single pustules reported by 
Dr. Gupta (which the Board acknowledges were linked to a 
diagnosis of folliculitis), the Board resolves reasonable 
doubt in the Veteran's favor by concluding that these 
findings merit to assignment of a 10 percent evaluation under 
DC 7828.  This is so because the findings of drainage and 
suppuration more nearly approximate a finding of deep acne 
(deep inflamed nodules and pus-filled cysts) found under the 
10 percent criteria than superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent found 
under the criteria for a noncompensable evaluation.  See 
38 C.F.R. § 4.118, DC 7828 (2008) (emphasis added).  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected perineal 
hydradenitis under DC 7828 as there is no evidence the 
findings of drainage and suppuration that the Board has 
determined are analogous to deep acne affect 40 percent or 
more of the face and neck.  In pertinent part, the Veteran's 
disability has not been noted to affect his face and neck.  
See VA C&P examinations dated June 2003 (left groin and 
perineum) and April 2008 (hydradenitis in the suprapubic 
area); records from Dr. Gupta (problems reported on thigh and 
right calf).  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent under any of the 
diagnostic codes pertaining to scars, both prior to and since 
August 30, 2002.  DC 7800 does not apply because the area 
involved does not include the head, face or neck.  DC 7801 
and 7802 do not apply because there is no evidence that the 
Veteran's service-connected perineal hydradenitis covers the 
requisite areas for even a 10 percent evaluation (area or 
areas exceeding 6 square inches (38.7 cm. squared) (DC 7801); 
area approximating 1 square foot (0.1 m. squared) or 144 
square inches (929 sq. cm.) or greater (DC 7802)).  DCs 7803 
and 7804 are not for application because there is no evidence 
the scars involved were poorly nourished with repeated 
ulceration or superficial and unstable (DC 7803) or tender 
and painful on objective demonstration or superficial and 
painful on examination (DC 7804).  Lastly, DC 7805 also does 
not apply in the absence of evidence the Veteran exhibits any 
limitation of function of the part affected.  Rather, there 
were no scars and only markedly thick skin noted during the 
June 2003 examination and the April 2009 examiner described 
well-healed scars in the bilateral perianal area and an 
approximate 4 centimeter formation of hydradenitis in the 
suprapubic area, which was non-tender on palpation.  

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.
The symptoms associated with the Veteran's service-connected 
perineal hydradenitis, to include drainage and suppuration, 
are contemplated by the rating criteria (i.e., DC 7828), 
which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the July 2003 
rating decision that is the subject of this appeal.  The 
Veteran's disagreement with the initial rating assigned, 
however, stems from his June 2004 notice of disagreement, 
which is subject to section 7105 procedures.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

The Veteran was given Section 5103(a) notice in an August 
2004 letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The Veteran was provided with notice concerning 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in a March 2008 letter.  
The claim was readjudicated in a June 2009 supplemental 
statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's private and VA treatment records have 
been associated with the claims folder and he was afforded 
several VA examinations in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained and in June 
2009, the Veteran reported that he had no further information 
or evidence to submit.  See SSOC notice response form.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial rating of 10 percent, and not higher, for perineal 
hydradenitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2008), are met.  

In the March 2008 remand, the Board instructed the RO/AMC to 
make arrangements to obtain the records of the Veteran's 
entrance examination for Air Force Reserves that was 
conducted at MacDill Air Force Base in Tampa, Florida, 
shortly after his August 1972 discharge from active duty.  
The instructions also requested that the RO/AMC search for 
the records in additional places (including, if appropriate, 
those suggested by the Veteran's representative - namely the 
National Personnel Records Center and the Department of the 
Air Force, Headquarters, United States Air Force Reserves).  
Lastly, the Board instructed the RO/AMC to send the Veteran 
notice that complies with 38 C.F.R. § 3.159(e) if it was 
determined that the records do not exist or that further 
efforts to obtain those records would be futile.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Review of the claims folder reveals that the AMC requested 
"a copy of the Veteran's entrance examination for Air Force 
Reserves that occurred shortly after the Veteran's August 
1972 discharge from active duty" in September 2008.  See VA 
Form 3101.  It appears that this request was made to the 
National Personnel Records Center.  The AMC received a 
response that the requested examination was not a matter of 
record and that a prior VA Form 3101 response had been 
furnished to the St. Petersburg RO in November 2002.  There 
is no indication that the AMC specified in its request to the 
National Personnel Records Center that the Veteran's entrance 
examination had been conducted at MacDill Air Force Base.  
There is also no indication that the AMC made a request for 
the records to the Department of the Air Force, Headquarters, 
United States Air Force Reserves, as instructed in the 
remand, or that notice was provided to the Veteran pursuant 
to 38 C.F.R. § 3.159(e).  All these actions must be 
accomplished on remand.  

In an April 2006 statement, the Veteran reports that he was 
forced to apply for early Social Security Administration 
(SSA) benefits due to an ongoing problem with hypertension.  
His sister-in-law also reports that he is in receipt of SSA 
benefits.  See September 2008 statement from Y.W.  The 
medical and legal documents pertaining to this application 
have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claim cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  Therefore, the claim must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2008).

Lastly, the Veteran has consistently reported that he had 
elevated blood pressure readings shortly after his discharge 
from active service.  See October 2002 statement in support 
of claim; October 2002 VA Form 21-4138; August 2005 VA Form 
9.  The Board finds that he is competent to report that he 
had elevated blood pressure readings.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a layperson, however, the 
Veteran is not competent to offer his opinion on a medical 
diagnosis, as he has done by asserting that he was diagnosed 
with hypertension at that time.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu, 2 Vet. App. at 494-495 (1992).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board finds that based on the evidence as a whole, a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether any current diagnosed hypertension 
is related to service.  Any recent VA treatment records 
should also be obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records related to hypertension from the 
Leesburg Community Based Outpatient 
Clinic, dated since September 2005.  

2.  Make arrangements to obtain the 
records of the Veteran's entrance 
examination for Air Force Reserves that 
occurred shortly after his August 1972 
discharge from active duty at MacDill Air 
Force Base.  Search for the records in 
additional places (including, if 
appropriate, the National Personnel 
Records Center and the Department of the 
Air Force, Headquarters, United States 
Air Force Reserves).  If it is determined 
that the records do not exist or that 
further efforts to obtain those records 
would be futile, send the Veteran notice 
that complies with 38 C.F.R. § 3.159(e).

3.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Thereafter, schedule the Veteran for 
a VA hypertension examination.  The 
Veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hypertension 
had its onset during active service or is 
related to the Veteran's military 
service.

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

5.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


